Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 02/17/2022 has been entered.  As directed by the amendment: claims 1, 2, 16, and 20 have been amended.  Claims 6, 10, and 19 appear amended with the incorrect status identifier.  Therefore, claims 1-20 are currently pending.
	The amendment to claims 1 and 10 are sufficient in overcoming the previously indicated objections.
	The amendment to the claims is sufficient in overcoming the rejections of claims 6, 16, 19, and 20 under 35 USC 112 (b).
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. 
112 Rejections
With respect to the rejection of claim 5 under 35 USC 112 (b), the applicant traverses in that: 
Claim 5 is rejected because the recitation of "a control apparatus" that is "configured to switch the first and the second switching device synchronously" is indefinite because it is unclear if the synchronously switching of the first and second switching devices refers to the same recited in claim 1. Claim 5 appropriately introduces "a" control apparatus, and refers to "the" first and second switching devices which are initially recited in the independent claim.


	Prior Art Rejections
	With respect to claim 1, applicant traverses the Brekkestran reference in that:
Brekkestran does not disclose that the terminals are at first and second potentials. Likewise, Brekkestran does not disclose an intermediate potential that lies between the first and second potentials, as required by claim 1. Consequently, when combining Tabaczynski and Brekkestran, one of ordinary skill in the art would not arrive at the subject matter described in pending claim 1, and pending claim 1 is not obvious in view of these references.

	Here, it is presumed that the “terminals are at the first and second potentials” and “an intermediate potential that lies between the first and second potentials” refers to the claimed compensation apparatus.  Based on this presumption, the examiner notes that Brekkestran is not relied upon to teach the claimed compensation apparatus. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With further respect to claim 1, applicant traverses the Kuzyk reference in that:
The Office Action argues that if the resistors R5 and R6 are turned on, there must be a voltage between them, so that resistors R5 and R6 are at different potentials. 

Kuzyk, however, neither teaches nor suggest that there is a voltage between R5 and R6. 
Furthermore, Kuzyk does not disclose that a resistor is held at an "intermediate potential" in the off state. The rejection, therefore, is not supported by reference, and therefore appears to be based mainly on opinion. Applicants therefore respectfully request that the rejection be withdrawn. If the rejection is upheld, the Applicants respectfully request that the Office provide support for the allegations either by way of additional prior art references or by way of a declaration. See MPEP § 2144.03 and 37 C.F.R. 1.104(d)(2). ("(2) When a rejection in an application is based on facts within the personal knowledge of an employee of the Office, the data shall be as specific as possible, and the reference must be supported, when called for by the applicant, by the affidavit of such employee, and such affidavit shall be subject to contradiction or explanation by the affidavits of the applicant and other persons.").

	In response, the examiner respectfully disagrees.  The “compensation apparatus” limitation is one in which invokes interpretation under 35 USC 112 (f).  

    PNG
    media_image1.png
    578
    843
    media_image1.png
    Greyscale

Figure 2 of Application 16/095829
The instant application, as shown in Figure 2 and detailed in paragraph 0062, discloses the compensation apparatus 20 including resistors 16 and 17, and connecting line 18.

    PNG
    media_image2.png
    296
    455
    media_image2.png
    Greyscale

Figure 1 of Kuzyk

Kuzyk teaches the use of a compensation apparatus that comprises second resistor R2 and third resistor R3 and a connecting line from point O to SCR1.  Here, the R2, R3, and the connecting line of Kuzk correspond to the resistor 16, resistor 17, and connecting line 18 of the instant application, as detailed above.
Because the “compensation apparatus” limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (emphasis added).
The examiner also maintains that Kuzyk inherently teaches, in the on state of the first resistor (R5 or R6), a voltage is present between the first and the second terminal (terminals connecting to leads 13 and 14), such that the first terminal is at a first potential and the second terminal is at a second potential.  That is, when resistor R5 or 6 is “on;” i.e. when current is being conducted and heat is produced, a voltage is inherently present between the terminals. Because a voltage is inherently present, the first terminal and the second terminal necessarily are at a respective potential.  However, the examiner also notes that the compensation apparatus of Kuzyk also performs the claimed functions based on structural similarity.  
MPEP 2112-IV states that "In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." With respect to In re Schreiber (128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997)), “the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn. The examiner had asserted inherency based on the structural similarity between the patented spout and applicant’s disclosed top.”  Here, the examiner contends that the compensation apparatus of Kuzyk is the same, or at least substantially the same, structure as disclosed in the instant application, as interpreted under 35 USC 112 (f), and, accordingly, can inherently perform the functions recited in the claim.  Here, the inherency is based on the structural similarity between the compensation apparatus of Kuzyk and that of the instant application.
Applicant’s citation to MPEP 2144.03 and 37 CFR 1.104 (d)(2) pertain to the taking of official notice.  The examiner is not relying on official notice, but rather on the theory of inherency.
.
Drawings 
The drawings were received on 02/17/2022.  These drawings are accepted.  Furthermore, applicant’s statement that the “grounded component” is the housing 10 illustrated in Fig. 3 is acknowledged.  The examiner appreciates the clarification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compensation apparatus” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “compensation apparatus” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “…configured such that, in the on state of the first resistor, a voltage is present between the first and the second terminal, such that the first terminal is at a first potential and the second terminal is at a second potential, wherein the resistor in the off state is kept at an intermediate potential that lies between the first and the second potential…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “compensation” modifies generic placeholder “apparatus” functionally rather than structurally.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Figures 2-3 and paragraph 0068 disclose the use of compensation apparatus 20, which is shown including resistors 16 and 17 and connecting line 18-para. 0062. See also paragraph 0070.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2-3, 5, and 14 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 2, the recitation of “when the compensation apparatus is provided” renders the claim indefinite as claim 1 has been amended to require both the previously alternative limitations.  That is, since claim 1 has been amended to replace “and/or” with “and” both the compensation apparatus and the control device limitations are required.  The recitation of “when the compensation apparatus is provided” in claim 2 creates confusion as to whether the compensation apparatus is actually required. The examiner understands that such amendment was made based on the examiner’s 
	Regarding claim 5, the recitation of “a control apparatus” that is “configured to switch the first and the second switching device synchronously” renders the claim indefinite as it is unclear if the synchronously switching of the first and second switching devices refers to the same recited in claim 1. 
	Claims 3 and 14 inherit the above deficiencies due to their dependency from claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabaczynski (U.S. Publication 2010/0038351), in view of Brekkestran et al. (U.S. Patent 5105067), and in view of Kuzyk (U.S. Patent 3780263).
Regarding claim 1, Tabaczynski teaches an arrangement (Figure 4) comprising a heat-emitting first resistor (resistive heater 412-para. 0030), a control device for switching (switches 404/416) the first resistor (para. 0033, controls switches 404/416; para. 0032, switches 404/416 allows for the heating of 412), and a grounded component (ground shown in figure 4, below switch 416) that is at a potential without direct reference to a driving voltage (ground inherently is at a potential without direct reference to power supply 402), 
wherein the first resistor (412) is arranged in the spatial vicinity of the component (fig. 4), and has a first and a second terminal (the first and second terminal of 412 is taken as the electrical connections that connect 412 to 408 and 414, respectively.), 
wherein the control device (switches 404/416) comprises a first switching device (404) and a second switching device (414) (para. 0032, mechanical and/or transistor type switch),
wherein the first switching device (404), the first resistor (412) and the second switching device (416) are connected in series in said order and thus form a series circuit (as shown in Fig. 4).
	Tabaczynski further teaches that the control device is configured to drive the first resistor (para. 0033; “controller 410 may be configured to generate the control signal to control the switches 404 and 416. The controller 410 may sense the change in the electric field when controlling the switches 404 and 416 to be open and may drive the primary heater 412 with a sensing signal and the secondary heater 406 with a driven 
	Tabaczynski is silent on wherein a compensation apparatus is provided and configured such that, in the on state of the first resistor, a voltage is present between the first and the second terminal, such that the first terminal is at a first potential and the second terminal is at a second potential, wherein the resistor in the off state is kept at an intermediate potential that lies between the first and the second potential, and/or 
wherein the control device is configured to drive the first resistor using pulse width modulation.	
	Brekkestran teaches that it is known in the art of electronic control systems for electrically heated articles (2:47-52) (Figs. 1-6; microcomputer 40, heater switches 56a-e for independently operating heating elements 60; 3:46-61) (5:30-34; “outputs of each heating element group 22 are connected independently to the group 56 of heater switching units 56a-56e, which are independently and controllably activated via a corresponding number of signals on lines 58a -58e from the microcomputer 40.”) (Such arrangement of controlled switches 56a-e, which operate corresponding heaters 22 corresponds to the same of Tabaczynski) for the control device (microcomputer 40 driving MOSFET switches 56; 5:30-59) to be configured to drive the first resistor (22e-f) using pulse width modulation (“Each of the heater switching units 56a-56e will initially 
The advantage of combining the teachings of Brekkestran is that in doing so would provide a control signal (PWM) avoids power loss while maintaining the same degree of control over the switching devices (5:60 to 6:5), while still controlling the amount of heat produced (Abstract).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski with Brekkestran, by replacing the control signal of the control device of Tabaczynski, with the teachings of Brekkestran, in order to provide a control signal (PWM) avoids power loss while maintaining the same degree of control over the switching devices (5:60 to 6:5), while still controlling the amount of heat produced (Abstract).
The above combination is silent on “wherein a compensation apparatus is provided and configured such that, in the on state of the first resistor, a voltage is present between the first and the second terminal, such that the first terminal is at a first potential and the second terminal is at a second potential, wherein the resistor in the off 
Kuzyk teaches that it is known in the art of thermal control devices (Abstract; Fig. 1) (Diode D1 acts “as a switching diode;” 2:48-50) (R5 and R6 are resistive heater filaments; 2:55-64) (Silicon control rectifier SCR2 is coupled to the resistive heater filaments are conducts current through the filaments when “on;” 3:1-10) to use a 

    PNG
    media_image2.png
    296
    455
    media_image2.png
    Greyscale

compensation apparatus (See invocation under 35 USC 112 (f) above) is provided and configured (Here, the compensation apparatus includes second resistor R2 and third resistor R3 and a connecting line from point O to SCR1) (R2, R3, and the connecting line correspond to resistor 16, resistor 17, and connecting line 18 of the instant application-See Figure 2/3) such that, in the on state of the first resistor (R5 or R6), a voltage is present between the first and the second terminal (terminals connecting to leads 13 and 14), such that the first terminal is at a first potential and the second terminal is at a second potential (In this case, when resistor R5 or R6 is “on;” i.e. when current is being conducted and heat is produced, a voltage is inherently present between the terminals. 5 or R6 is “off;” i.e. when current is not being conducted and heat is not produced, the resistor is inherently at an intermediate potential that is between the potential of the first and second terminals.). See MPEP 2112-IV and 2114.
	The advantage of combining the teachings of Kuzyk is that in doing so would provide a means for controlling the voltage to the first resistor such that control over the heating of the first resistor can be thermally modulated allowing for a more proportional control (3:10-29).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified above, with Kuzyk, by adding to the first and second terminals of the first resistor and between the first and second switching devices of Tabaczynski, with the teachings of Kuzyk, in order to provide a means for controlling the voltage to the first resistor such that control over the heating of the first resistor can be thermally modulated allowing for a more proportional control (3:10-29).
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation.
Kuzyk further teaches wherein the compensation apparatus comprises a high-resistance second resistor (R2), a high-resistance third resistor (R3) and a connecting line (connecting line between O and SCR1), wherein the second and the third resistor are connected in series with one another (See Fig. 1 and 2:30-38) and are connected in parallel with the series circuit formed of the first switching device, the first resistor and 5/R6) (The combination of Tabaczynski and Kuzyk would produce a compensation apparatus that is in parallel with the series circuit of Tabaczynski), wherein the connecting line connects a point between the second and the third resistor (Point O) to a point between the two switching devices (SCR1 that is between D1 and SCR2).  
Regarding claim 3, the primary combination, as applied to claim 2, teaches each claimed limitation.
Kuzyk further teaches wherein a resistance of the second resistor and a resistance of the third resistor differ from one another by at most 10% (R2 is a positive thermal coefficient resistor in which the resistance increases with an increase in temperature, while R3 is an adjustable potentiometer) (Here, the variable resistance of R2 and R3 allows for a situation in which the two resistances differ by at most 10%.  See MPEP 2114 and 2112-IV.).  
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches wherein a control apparatus is provided, which is configured to switch the first and the second switching device synchronously (see claim 1 citations above).  
Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation.
Kuzyk further teaches support apparatus comprising one or more capacitors (C1) in parallel with a second (R2) and/or third resistor (R3), for supporting a voltage 1 is structurally capable of supporting a voltage corresponding to the intermediate potential as such is the same, or at least substantially the same, as the structure being claimed. See MPEP 2114 and 2112-IV).  
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches microcontroller (controller 410) and/or FPGA for controlling the switching of the first and/or second switching device (404/416) to hone a switching time of the first and second switching device (Controller 410 is structurally capable of honing the switching time as claimed as no further structure is required to achieve such a result.  See MPEP 2114 and 2112-IV).  
See also Brekkenstran, as detailed in claim 1 above.
Regarding claim 8, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches a voltage supply (402).
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches wherein a time lag between a switch-on time of the first switching device and a switch-on time of the second switching device or a time lag between a switch-off time of the first switching device and a switch-off time of the second switching device is less than 20% of a switched-on time of the first switching device (Here, Tabaczynski makes no mention of a time lag between switch on time of switches 404 and 416.  As such, it would be reasonable to suggest that the switching 
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation. 
Claim 10 recites substantially the same limitations as recited in claim 1 and is rejected for substantially the same reasons.
Regarding claim 11, the primary combination, as applied in claim 10, teaches each claimed limitation. 
Tabaczynski further teaches wherein a time lag between a switch-on time of the first switching device and a switch-on time of the second switching device and/or a time lag between a switch-off time of the first switching device and a switch-off time of the second switching device is less than 20% of a switched-on time of the first switching device (Here, Tabaczynski makes no mention of a time lag between switch on time of switches 404 and 416.  As such, it would be reasonable to suggest that the switching devices 404 and 416 are capable of having a time lag of approximately 0%.  See MPEP 2112-IV and 2114).  
Regarding claim 12, the primary combination, as applied in claim 11, teaches each claimed limitation including an electrical heating apparatus comprising an arrangement as claimed in claim 1 (see claim 1 citations, above).  
Regarding claim 16, the primary combination, as applied in claim 1, teaches each claimed limitation including wherein a voltage supply is a DC source (Tabaczynski-para. 0025, AC or DC power supply) (Brekkestran-4:9-14; “power supply 28, which may be 
Regarding claim 17, the primary combination, as applied in claim 1, teaches each claimed limitation.
Tabaczynski further teaches wherein a time lag between a switch-on time of the first switching device and a switch-on time of the second switching device or a time lag between a switch-off time of the first switching device and a switch-off time of the second switching device is less than 5% of a switched-on time of the first switching device (Here, Tabaczynski makes no mention of a time lag between switch on time of switches 404 and 416.  As such, it would be reasonable to suggest that the switching devices 404 and 416 are capable of having a time lag of approximately 0%.  See MPEP 2112-IV and 2114).  
Regarding claim 20, the primary combination, as applied in claim 10, teaches each claimed limitation including an electrical heating apparatus configured to control the heat -emitting first resistor of the arrangement according to claim 1, wherein the control is according to claim 10(See above citations in claims 1 and 10).
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabaczynski (U.S. Publication 2010/0038351), in view of Brekkestran et al. (U.S. Patent 5105067), Kuzyk (U.S. Patent 3780263), and in view of Taniquchi et al. (U.S. Patent 5731690), hereinafter Taniquchi.
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation including the first and/or second switching device comprising a transistor (Tabaczynski; para. 0032, mechanical and/or transistor type switch).  
Brekkestran, as detailed above in claim 1, teaches the use of a MOSFET switching device.  Those of ordinary skill in the art would understand that MOSFET stands for “metal oxide semiconductor field effect transistor” and is also known as “metal oxide silicon transistor.”  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski with Brekkestran and Kuzyk, by substituting the transistor based switching device of Tabaczynski, with the MOSFET switching device of Brekkestran, for in doing so would amount to a simple substitution of art recognized semiconductor switching devices performing the same function of switching and/or driving a resistive heating element and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
While Brekkestran implies that the MOSFET is based on silicon, the examiner cites to Taniquchi for explicit disclosure.
Taniquchi teaches that it is known in the art of electrical power supply systems having a semiconductor switching circuit (Abstract and Fig. 1; semiconductor switching circuit 40 including MOSFETs 41 and 42) (See also 3:45-50 for microcomputer controlled MOSFETs to intermittently supply current) for a MOSFET switching device to be based on silicon and/or silicon carbide and/or gallium arsenide (3:29-37; 3:55-67; silicon and silicon carbide).

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified by Brekkestran, with Taniquchi, by substituting the MOSFET of Brekkestran, with the SiC-MOSFET switching device of Taniquchi, for in doing so would amount to no more than the selection of a known material (silicon and/or silicon carbide) based on its suitability for its intended use (as a material used in a MOSFET).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle."  See MPEP 2144.07.
Regarding claim 15, the primary combination, as applied in claim 4, teaches each claimed limitation including the first and/or second switching device comprising a transistor (Tabaczynski; para. 0032, mechanical and/or transistor type switch).  Tabaczynski is silent on the first and/or second switching device comprises a MOSFET or IGBT.
Brekkestran, as detailed above in claim 4, teaches the use of a MOSFET switching device.  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski with Brekkestran, by substituting the transistor based switching device of Tabaczynski, with the MOSFET switching device of Brekkestran, for in doing so would amount to a simple substitution of art recognized semiconductor switching devices performing the same function of switching .
Claims 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabaczynski (U.S. Publication 2010/0038351), in view of Brekkestran et al. (U.S. Patent 5105067), Kuzyk (U.S. Patent 3780263), and in view of Tarnow et al. (U.S. Publication 2013/0025494), hereinafter Tarnow.
Regarding claims 13 and 18, the primary combination, as applied in claims 1 and 10, respectively, teaches each claimed limitation except as detailed below.
Tabaczynski teaches the use of a grounded component (fig. 4) while paragraph 0002 discloses that the field of endeavor is regarding vehicle seats. Tabaczynski is silent on the grounded component being a housing or a chassis.
Tarnow teaches that it is known in the art of switching circuits (para. 0002) (see also paragraph 0045 disclosing the use of transistors including IGBTs or MOSFETs) for the grounded component to be a chassis in vehicle systems (para. 0003).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified by Brekkestran and Kuzyk, with Tarnow, by substituting the grounded component of Tabaczynski, being some component of a vehicle system, with the chassis of Tarnow, for in doing so would provide an appropriate grounded connection to a vehicle system (para. 0003 of Tarnow.).
Regarding claim 19, the primary combination, as applied in claim 10, teaches each claimed limitation except for wherein the intermediate potential is at least approximately half the supply voltage.  

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified by Brekkestran and Kuzyk, with Tarnow, by replacing the intermediate potential of Tabaczynski, being of some value relative to the supply voltage, with the teachings of Tarnow, for in doing so would provide a means to limit and/or control the output power to a resistor thereby preventing thermal failure of the resistor (para. 0012 of Tarnow.).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabaczynski (U.S. Publication 2010/0038351), in view of Brekkestran et al. (U.S. Patent 5105067),  Kuzyk (U.S. Patent 3780263), and in view of Frost (U.S. Patent 4048513).
Regarding claim 14, the primary combination, as applied in claim 2, teaches each claimed limitation except for wherein a resistance of the second resistor and a resistance of the third resistor are substantially the same.  

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tabaczynski, as modified by Brekkestran and Kuzyk, with Frost, by replacing the resistances of the second and third resistors of Kuzyk, being of some value, with the teachings of Frost, for in doing so would provide a resistors having substantially the same resistances such that the power consumption is substantially the same, thereby enabling the heat produced by the heating resistors to be the same.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761